Title: To Thomas Jefferson from George Leaycraft, 27 May 1804
From: Leaycraft, George
To: Jefferson, Thomas


          
            New Orleans May 27. 1804
          
          Permit a man who servd. the prime of his days in the revelutionary Army of his Country in Obtaining the Independence of the United States of America—over which your Excellency now presides: to Address you with candour & Truth—I was born in the City of New York. my Father Viner Leaycraft who had previous to the revolt of our Country from Brittain been a Ship Master out of the Said port of New York, forty Years at the commencment of our Revelutionary war he movd. out of the City with his Family Left his property and Joind. his Country Three Brothers & myself Joind. the Service of our Country myself & Younger Brother in the Second regiment of Artillery Commanded by John Lamb. The other two in the Navy they were lost. I servd. in the Aforesaid Regt from a Second Lieut. to a Prevet Capt. my Brother a Second Lieut. both Throughout the War. with repute—my Youngest Brother is in New York an Inspector of the revenue. myself alone am here & by unforeseen Accidents am reduced I have no Friends that I can Ask for Assistance—This place being the most inhospitable I ever was in—at Present exhibiting and Outward Shew of Loyalty to the United States but are Aiming at  Interests agreeable to the former conduct under the Spanish Goverment—of which they were sworn Subjects—
          I Therefore Ask your Excellency for imploy. and as I am well Acquainted with the Sea as well as land Service I beg your Excellency shoud you have any revenue Vessels on this extensive Coast which I am well Acquainted with to give me an Appointment to one—or Shoud your Excellency think proper I woud. Accept my Old Commission in a Frontier Garrison of this Country. 
          with Submission to your Excellencys Consideration. I am with the Greatest Respct. Your Excellencys Most Obet Serv
          
            Geo. Leaycraft 
          
          
            NB. I refer your Excelleny to Genl. Wilkinson who I was with several times at this Place
          
        